Citation Nr: 0019114	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from August 1979 to June 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied service connection for a respiratory 
disability.

The case was previously before the Board in November 1999 
when it was remanded for further evidentiary development.  On 
review of the claims folder following remand it is noted that 
on two occasions the RO attempted to reach the veteran by 
mail at her address of record, but those letters were 
returned as undeliverable.  Thus, further evidentiary 
development as mandated by the Board's remand was not 
possible and the veteran's appeal must be decided on the 
record as currently constituted.  


FINDINGS OF FACT

1.  Service medical records reflect treatment for symptoms of 
shortness of breath and wheezing associated with exercise, 
with various diagnoses to include exercise induced asthma, 
exercise induced bronchospasm and reactive airways disease.

2.  Post service medical records to include the VA 
examination report dated in August 1995, two months after 
separation, reflect symptoms of breathing difficulty 
associated with exercise, and treated with Proventil inhaler.  
The VA examiner's impression was exercise induced asthma, 
with patient on treatment.



CONCLUSION OF LAW

Resolving doubt in the veteran's favor, asthma was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. §§  3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that no respiratory 
disability was noted on entry into service and chest x-rays 
conducted for the April 1979 pre-enlistment physical 
examination were normal.  Clinical records beginning in the 
1980's reflect treatment for symptoms including chest pain, 
shortness of breath and wheezing, which were associated with 
exercise.  Various diagnoses were assigned including exercise 
induced asthma, exercise induced bronchospasm and restrictive 
airways disease.  The veteran was provided with a Proventil 
inhaler and assigned a physical profile which allowed her to 
complete physical training at her own pace.  On pulmonary 
function tests conducted in September 1994 the impression was 
normal resting spirometry, normal lung volumes, mildly 
decreased diffusing capacity, progressive mild obstructive 
pattern after exercise, consistent with exercise induced 
bronchospasm, improved after bronchodilator.  Mild pulmonary 
hypertension was noted in January 1995.  Chest x-rays 
conducted throughout service, to include those performed at 
the time of the veteran's March 1995 physical examination for 
separation from service, were within normal limits.  The 
separation examination report reflected a history of 
asthma/shortness of breath, diagnosed in 1983 with exercise 
induced asthma, controlled with Proventil metered dose 
inhaler.  No abnormalities of the lungs were noted by the 
medical examiner on clinical evaluation.  

A VA examination was conducted in August 1995.  The veteran 
gave a history of exertional shortness of breath diagnosed as 
asthma on Proventil inhaler.  She complained of breathing 
difficulty with exercise.  On objective examination cough, 
expectoration and shortness of breath were absent at rest.  
Chest expansion was equal and appropriate with inspiration.  
Breath sounds were normal and no adventitial sounds were 
noted.  The impression was exercise induced asthma, patient 
on treatment.  

Chest x-rays conducted by VA in November 1995 revealed no 
acute disease.  Pulmonary function tests and arterial blood 
gases were also within normal limits at that time.  

When the veteran was examined by a private medical doctor in 
October 1996, she reported a history of lung problems.  The 
examiner noted a history of exercise induced asthma well 
controlled with Proventil inhaler as needed.  In July 1997 
the veteran again complained of occasional exercise induced 
asthma.  Her lungs were clear on physical examination.  

The veteran testified before the Board in May 1998.  At that 
time she related that prior to service she had been active in 
athletics, and was never treated for asthma prior to 
enlistment.  She first noticed shortness of breath and 
tightness in her chest with physical training during service.  
At the time of the hearing she continued to use an inhaler 
before exercising.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, 
certain specified chronic diseases, shall be service-
connected, although not manifest during service, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

A claim for service connection requires at minimum, evidence 
of (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet.App. 498.  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  The second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a claim based on 
continuity of symptomatology generally requires medical nexus 
evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, No. 97-280 (U. 
S. Vet. App. Sept. 29, 1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

The medical evidence in this case reflects treatment for 
recurrent symptoms of shortness of breath and wheezing 
associated with exercise during service.  The diagnoses 
included exercise induced asthma.  When the veteran was 
examined only two months after separation from service, she 
complained of the same symptoms which were similarly assessed 
by the VA examiner.  Subsequent private medical records 
reflect the veteran's ongoing complaints of, and treatment 
for breathing difficulties related to exercise.  

When the evidence is construed in the manner most favorable 
to the veteran, the record reflects a medical diagnosis of 
current disability, which is etiologically linked by the VA 
examiner to a continuity of symptomatology following 
separation from service.  Resolving doubt in the veteran's 
favor, it is determined that the veteran has exercise induced 
asthma which had its onset during active service, and 
therefore, service connection is warranted.  


ORDER

Service connection for is granted for exercise induced 
asthma.





		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

